Case 1:18-cv-00224-DDD-MLH Document 30-1 Filed 11/16/18 Page 1 of 3 PageID #: 199



                                  UNITED STATES DISTRICT COURT

                                 WESTERN DISTRICT OF LOUISIANA

  JOSHUA BONADONA                     *     CIVIL ACTION NO.: 1:18-CV-00224
                                      *
  VERSUS                              *     JUDGE DRELL
                                      *
  LOUISIANA COLLEGE AND               *     MAG. JUDGE HORNSBY
  RICK BREWER                         *
                                      *
  ******************************************************************************

     MEMORANDUM IN SUPPORT OF MOTION FOR EXTENSION OF DISCOVERY
                    AND MOTIONS FILING DEADLINES

          MAY IT PLEASE THE COURT:

          Plaintiff, Joshua Bonadona and defendants, Louisiana College and Dr. Rick Brewer,

  submit the following Memorandum in Support of their Joint Motion for Extension of this Court’s

  deadlines as it pertains to the completion of discovery and the filing of dispositive motions.

          Pursuant to the Proposed Plan of Work (Document 20) entered by this Court on June 7,

  2018, and by way of this Court’s Order of June 6, 2018 (Document 19) the current deadline for

  completion of discovery is November 23, 2018, and final date for filing dispositive motions is

  January 8, 2019.

          The parties require additional time to complete discovery, including the conduct of

  certain depositions that were previously noticed but continued, without date, due to matters

  unforeseen by the parties.




  DAP Library:2219-69539\S_C-007754_2 _1
Case 1:18-cv-00224-DDD-MLH Document 30-1 Filed 11/16/18 Page 2 of 3 PageID #: 200



          Consequently, the parties request an extension of the deadline for completion of

  discovery until December 31, 2018, and an extension of the time for the filing of dispositive

  motions to February 8, 2019.

          The requested extensions are not made for the purpose of delay and will not prejudice

  either party.    The requested extensions also will not necessitate the resetting of any other

  deadlines established in the Plan of Work and/or the pretrial conference currently set to be held,

  in chambers, on May 17, 2019 at 10:30 a.m.

          WHEREFORE, Joshua Bonadona, Louisiana College and Dr. Rick Brewer request that

  this Court enter an Order granting their Joint Motion for Extension, and to extend of the

  deadlines for completion of discovery and for the filing of dispositive motions from November

  23, 2018 to December 31, 2018 (with regards to completion of discovery), and from January 8,

  2019 to February 8, 2019 (with regards to the filing of dispositive motions).


                                                    Respectfully Submitted:

                                                    /s James R. Bullman
                                                    _________________________________
                                                    JAMES R. BULLMAN, #35064
                                                    THE BULLMAN LAW FIRM
                                                    201 St. Charles St.
                                                    Baton Rouge, LA 70802
                                                    Telephone: 225-993-7169
                                                    Facsimile: 225-387-3198
                                                    Attorney for Plaintiff

                                                    and




  DAP Library:2219-69539\S_C-007754_2 _1
Case 1:18-cv-00224-DDD-MLH Document 30-1 Filed 11/16/18 Page 3 of 3 PageID #: 201




                                                    HAILEY, MCNAMARA, HALL,
                                                    LARMANN & PAPALE, L.L.P.

                                                    /s Darren A. Patin
                                                    ___________________________
                                                    DARREN A. PATIN, #23244
                                                    One Galleria Boulevard, Suite 1400
                                                    Metairie, Louisiana 70001
                                                    Telephone: (504) 836-6500
                                                    Facsimile: (504) 836-6565
                                                    Attorney for Defendants

                                       CERTIFICATE OF SERVICE

          I do hereby certify that I have on this 16th day of November, 2018, served a copy of the

  foregoing pleading on counsel for all parties to this proceeding either by e-mailing, faxing or by

  mailing the same by United States mail, properly addressed and first class postage prepaid.



                               ______________________________________
                                         DARREN A. PATIN




  DAP Library:2219-69539\S_C-007754_2 _1
